DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 8/15/2022 has been considered and entered into the record.  Claims 8–10 have been amended and now overcome the previous 112 rejections.  Claim 9 has been amended to now require at least one further woven layer, which overcomes the previous anticipatory rejection.  Accordingly, the previous rejections of claims 9 and 10 are withdrawn.  New claims 14–16 have been added.  Claims 1–16 are pending, while claims 11–13 remain withdrawn from consideration.  Claims 1–10 and 14–16 are examined below.  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 recites the limitation "the thermally deformed connecting member" in a wire mesh layer.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
Claim(s) 1–4, 7, and 14–16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haver (WO 2007/093331 A1).
Haver discloses a screening fabric comprising warp and weft woven wires, wherein some wires are metal, while others are non-metal.  Haver abstract.  The non-metal wires may replace metal wires in either direction and comprise thermoplastic wires that bond with metal wires at their point of intersection.  Id. Description.  The non-metal wires may further comprise a sheath-core structure, such that the core is “form-stable” carbon and the sheath is thermoplastic polymer.  Id.  
The diameter of the metal wires is typically 50 microns, while the thermoplastic threads typically have diameters ranging from 80–150 microns.  Id.  Accordingly, the thermoplastic threads (wires) would have a thickness in excess of the metal wires that constitute the wire mesh and the thermoplastic threads may be melted to adhere intersecting threads.  Id.  
Claim 14 is rejected as alternating warp wires 12, 14, and 16 that run parallel to each other may be made from thermoplastic and may be melted to connect intersecting threads and wires and form the woven surface.  Id. Fig. 1, Description.

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haver.  The fabric of Haver is a screening fabric that is used to filter electromagnetic radiation through the wires of the fabric.  Haver Description.  It would have been obvious to one of ordinary skill in the art to have duplicated the layer of shielding fabric to further screen electromagnetic radiation.  Additionally, the thermoplastic threads of the woven fabric layers melt to allow for bonding between the fabrics in the same way the plastic melts to bond to an underlying base sheet. 
Claims 5, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haver as applied to claims 1 and 9 above, and further in view of Hansen (US 2010/0112275 A1).
Haver fails to teach that the connecting member is elastic or made from polyurethane.  
Hansen teaches the formation of a resilient woven pad for use in a variety of fields, wherein the pad comprises elastic polyurethane members.  Hansen abstract, ¶¶ 2, 11, 22, 23, 51.  The resilient pad may further comprise two independently woven fabric layers, wherein the layer comprising the elastic member is between the woven fabric layers.  Id. ¶ 24.
It would have been obvious to one of ordinary skill in the art to have used elastic polyurethane as the thermoplastic polymer in making the non-metal wires of Haver in order to impart elasticity to the screening fabric.  
Claim 8 is rejected as the polymeric sheathes that adhere wires together at points of intersection in Haven are thicker than either their underlying core or the metal wires.  Accordingly, regardless of calendaring, the polymer sheaths that serve as the claimed connecting member are thicker than the warp and weft wires.
Additionally, it would have been obvious to the ordinarily skilled artisan to have added second and third screening fabrics on either side of the Haver fabric to further reinforce and enhance the screening properties of the fabric.  The sheath-core wires of Haven may be located in both the warp and weft directions and comprise an outer thermoplastic polymer.  When melted, the sheath-core wires “enclose” other wires at points of intersection.  Accordingly, claim 10 is rejected as the second and third screening fabric comprising these sheath-core wires would enclose both warp and weft wires of the Haven fabric at points of intersection.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that Haver fails to disclose a wire mesh layer for use in filtration and screening.  Applicant further contends that the fabric in Haver is not visible in the finished product and thus can not be used for screening or filtering.  The shielding fabric of Haver comprises metallic fibers that shield underlying materials from electromagnetic radiation, thereby filtering that radiation through the mesh of the fabric.  Furthermore, the title of the patent document is “Screening Fabric.”  Accordingly, the Haver wire mesh is reasonably considered to be used for screening.  Applicant’s argument pertaining visibility is not persuasive because it is not commensurate in scope with the claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786